edNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/23/22.
Status of the Application
Claims 1-4 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statements (IDS) filed on 11/01/21 and 4/19/22 and 05/17/22 have been acknowledged and considered by the Office.
Claim Objections
Claim 1 is objected to because of the following informalities: 
“the inlet connection: comprising” should be  “the inlet connection comprising:”
“the valve assembly: comprising” should be “the valve assembly comprising:”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2008207867 to Toshio et al. All references to JP 2008207867 are made to the attached machine  translation into English.
As per claims 1 and 2, Toshio discloses a dispenser assembly, comprising: 
an inlet connection, an outlet connection, and a valve assembly that connects the inlet connection with the outlet connection (see Figure A, below); 
the inlet connection comprising:
a first cylindrical wall (see Figure A, below), a flange that extends from an outer surface of the first cylindrical wall (see Figure A, below), and a second cylindrical wall between the flange and valve assembly (see Figure A, below); and configured to connect to a source of a liquid (0002); and 
the valve assembly comprising: a valve body, a plunger, and a twist cap (see Figure A, below); and configured to control the amount of flow from the inlet connection to the outlet connection based on the rotation of the twist cap (0002); 
the outlet connection further comprising a barb (see Figure A, below).

    PNG
    media_image1.png
    565
    646
    media_image1.png
    Greyscale

Figure A: JP 2008207867, Fig. 6 – annotated.
Toshio does not explicitly disclose: the outlet connection configured to connect to a discharge hose; and, the inlet connection, the valve body, and the outlet connection are molded as a single unit.
In regards to the outlet connection being configured to connect a discharge hose,  it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). Toshio discloses the claimed structure and is capable of connecting a discharge hose to the outlet connection via the barb (see Figure A, above).
In regards to the limitation requiring the valve body, and the outlet connection molded as a single unit, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production”. See MPEP § 2113 (I).

    PNG
    media_image2.png
    298
    190
    media_image2.png
    Greyscale

Figure B: JP 2008207867, Fig. 6 – annotated.

As per claim 3, Toshio further discloses the flange comprising an outer radial edge and a plurality of flange protrusions that extend from the outer radial edge. 
As per claim 4, Toshio further discloses the first cylindrical wall has an outer diameter and the second cylindrical wall has an outer diameter, and the second cylindrical wall outer diameter is smaller than the first cylindrical wall outer diameter (Fig. 6).
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        08/23/2022